
	
		II
		112th CONGRESS
		1st Session
		S. 107
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  income earned by mutual funds from exchange-traded funds holding precious metal
		  bullion as qualifying income.
	
	
		1.Income earned by mutual funds
			 from exchange-traded funds holding precious metal bullion treated as qualifying
			 income
			(a)In
			 generalSection 851 of the Internal Revenue Code of 1986, as
			 amended by the Regulated Investment Company Modernization Act of 2010, is
			 amended by adding at the end the following new subsection:
				
					(j)Bullion
				exchange-Traded funds
						(1)In
				generalIn the case of any interest in a trust which is described
				in paragraph (2)—
							(A)such interest
				shall not fail to be treated as a security for purposes of this section by
				reason of any provision of subpart E of part I of subchapter J (relating to
				grantors and others treated as substantial owners),
							(B)any net income
				derived from such interest shall be treated for purposes of subsection (b)(2)
				as gain from the disposition of such interest, and
							(C)the last sentence
				of subsection (b) shall not apply to such interest.
							(2)Interests in
				bullion exchange-traded funds describedAn interest in a trust is
				described in this paragraph if—
							(A)such interest is
				a security (as defined in section 2(a)(36) of the Investment Company Act of
				1940, as amended), determined without regard to subpart E of part I of
				subchapter J,
							(B)such interests
				are regularly traded on an established securities market in the United States,
				and
							(C)at least 95
				percent of the assets of the trust are bullion described in section
				408(m)(3)(B).
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
